Citation Nr: 1742941	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1966 to April 1970.  Among his decorations are the Purple Heart Medal, Presidential Unit Citation, and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his April 2011 substantive appeal, the Veteran requested that he be scheduled for a hearing before the Board at his local RO.  He was thereafter scheduled for an April 2014 Travel Board hearing, but he withdrew his hearing request in March 2014.  38 C.F.R. § 20.704 (e) (2016).  However, in correspondence dated in April 2016, the Veteran requested a videoconference hearing at his local RO.  In accordance with his request, the Board remanded the case for a hearing in October 2016.  The hearing was scheduled for January 25, 2017.  On January 23, 2017, the Veteran's attorney communicated that the Veteran wished to withdraw his hearing request.  As such, the Board considers the hearing request withdrawn.   

The Board remanded the appeal in August 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets the additional delay, but finds that another remand is necessary before the claims on appeal are adjudicated.

The Veteran has claims entitlement to a rating in excess of 10 percent for neuralgia of the thorax as residual to a shell fragment wound to the chest.  In its August 2014 remand, the Board directed the RO/AOJ to schedule the Veteran for clarification and for a new a VA examination.

Unfortunately, the RO/AOJ never scheduled the Veteran for a new VA examination.  The AOJ did not substantially complete the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO/AOJ contacted the Veteran twice to set up an appointment for the examination, once by phone and once by letter.  See September 30, 2015 letter in VBMS.  It does not appear from the record that the Veteran answered either contact.   The Board notes that the claims file does not contain a copy of a VA examination notice which should have been sent to the Veteran had the RO/AOJ scheduled him for an examination.  The record does not establish either that the RO/AOJ actually scheduled the Veteran for an examination or, if it did, that the Veteran received notice of the examination.  The file does not contain enough information that would allow application of the presumption of administrative regularity.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim, and if he does not report, the file should be properly documented regarding notice of the appointment.

The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate in his own case, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also 38 C.F.R. § 3.655.  As such, another remand is necessary for the RO/AOJ to schedule the Veteran for a new examination - and this should be done whether he answers phone calls or letters or not.  Simply put, the RO/AOJ should contact the Veteran, and then schedule him for a VA examination (whether the Veteran answers any communications or not).  

Once again, the Board notes that the Veteran's disability used to be rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8719, which is used to rate neurologic manifestations. However, this rating was changed to 38 C.F.R. § 4.71a, Diagnostic Code 5319, which is a DC used to rate muscle injury.  There is no explanation in the claims file for this change in DC.  (The rating code sheet for a November 2004 rating decision listed the change to DC 5319, but still only evaluated the Veteran under the criteria for Diagnostic Code 8719.) 

The Board further notes that the current muscle rating is assigned for injury to Muscle Group XIX, while the August 2011 VA examination report has indicated that Muscle Group XXI is the only muscle group that is affected. 

The Board has attempted to determine whether a separate or higher rating should be assigned based on neurologic impairment, but finds that the most recent neurologic examination that addresses the Veteran's thoracic symptomatology (as opposed to his right foot symptomatology) appears to be from August 2004.  The Board therefore finds it necessary to, once again, remand for a new examination to obtain up to date findings.

On remand, a new examination should be conducted that assesses the severity of any current muscular, orthopedic, neurologic, and skin symptomatology associated with the residuals of his in-service shell fragment wound. 

In evaluating the Veteran's claim, the RO should consider whether it is appropriate to reinstate a separate rating for neurologic disability pursuant to 38 C.F.R. § 3.957. 

As for the TDIU claim, the Board finds that the issue of TDIU is inextricably intertwined with the increased rating claim on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on that claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected muscle injury and neuralgia of the thorax as residual to a shell fragment wound to the chest.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner should answer the following questions:

a) Please describe, to the extent possible, the nature and extent of the damage sustained as a result of the shrapnel wound injury.

b) Please identify each muscle group that is currently affected and comment on the presence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement for each muscle group affected.

c) As to each muscle group currently affected, please also comment on the degree, if any, of loss of deep fasciae or muscle substance, diminution of endurance, atrophy, or impairment of muscle tone.

d) If applicable, please describe the ranges of motion of any affected joints (to include the spine, if appropriate) and whether there is weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

e) Please ascertain whether the pain the Veteran experiences due to his disability significantly limits his functional ability during flare-ups or when an affected muscle group is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

f) Please note any neurological impairment, to include any such impairment in the thoracic region, that is attributable to the service-connected disability.  If such disability is found, please identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

g) Please comment on the size and shape of any scars that are associated with the disability at issue, and note whether such scars are superficial or deep and if there is any limitation of motion due to such scars.

h) Please describe the extent to which any neurologic disabilities that are associated with the shrapnel wound interfere with the Veteran's ability to work.

i) Please provide an opinion concerning the impact of the Veteran's muscle injury and neuralgia of the thorax on his ability to obtain and maintain gainful employment. In so doing, please comment on whether the Veteran's disability, in and of itself, precludes him from obtaining or maintaining gainful employment.

2. Then, readjudicate the claims on appeal.  The RO/AOJ must consider whether the previous 10 percent rating for neuralgia of the long thoracic nerve should be restored under 38 C.F.R. § 3.957.  The RO/AOJ must also determine whether a rating is warranted for any muscle groups instead of or in addition to the currently-rated Diagnostic Code 5319.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow for the requisite time to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


